Case: 20-30606      Document: 00516330544         Page: 1    Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 24, 2022
                                  No. 20-30606
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Melvin Walker,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CR-160-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Melvin Walker has moved for
   leave to withdraw and has filed briefs in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Walker has filed responses to counsel’s briefs. He also has filed a motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30606      Document: 00516330544          Page: 2   Date Filed: 05/24/2022




                                    No. 20-30606


   temporary leave seeking a limited remand to the district court, which is
   DENIED.
           We have reviewed counsel’s briefs and the relevant portions of the
   record reflected therein, as well as Walker’s responses. It is dispositive that
   the Government has declined to waive the untimeliness of Walker’s appeal.
   See United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016).
   Thus, we concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED as frivolous. See 5th Cir. R.
   42.2.
           We note, however, that the district court was without jurisdiction to
   amend the judgment during the pendency of this appeal to correct a clerical
   error regarding forfeiture. See United States v. Lucero, 755 F. App’x 384, 386-
   87 (5th Cir. 2018) (citing Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,
   58 (1982)); Fed. R. Crim. P. 36. Thus, the original judgment stands. We
   treat the district court’s January 16, 2020, amended judgment as an
   indicative ruling. The amended judgment is VACATED for want of
   jurisdiction, and the case is REMANDED so the district court may reenter
   its amended judgment.




                                         2